Citation Nr: 1422132	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-49 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a higher initial rating (or evaluation) for service-connected conversion reaction with symptoms of depression and hysteria, in excess of 30 percent from May 26, 2006 to December 12, 2008, and in excess of 70 percent from December 12, 2008.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from May 26, 2006 to December 12, 2008.  


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1962 to April 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In the November 2008 rating decision, the RO granted service connection for conversion reaction with symptoms of depression and hysteria with a 30 percent initial disability rating, effective from May 26, 2006.  In the April 2009 rating decision, the RO denied a TDIU.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

In the December 2013 rating decision, the RO granted a TDIU effective from December 12, 2008, and granted a higher ("staged") initial disability rating for conversion reaction with symptoms of depression and hysteria of 70 percent for the period from December 12, 2008.  Because the initial rating period for conversion reaction with symptoms of depression and hysteria begins on May 26, 2006, the staged rating for the conversion reaction is included on the first page of this decision.  Also, because the issue of entitlement to a TDIU was raised in 2006 (see October 2006 letter from private psychologist), the issue of a TDIU from May 26, 2006 to December 12, 2008 is part of the initial rating appeal before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  For the entire initial rating period from May 26, 2006 to December 11, 2008, the conversion reaction is manifested by occupational and social impairment in most areas due to psychiatric symptoms of depressed mood, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships, and difficulty adapting to stressful circumstances.  

2.  For the entire rating period from May 26, 2006, the pseudoseizures associated with the conversion reaction were manifested by minor seizures occurring, on average, four times per month.  

3.  The Veteran had two years of high school education, has past relevant work experience in computer operations and vending machine maintenance, and has not worked full-time since 1990.

4.  The service-connected disabilities are conversion reaction with symptoms of depression and hysteria, to be rated at 70 percent from May 26, 2006 to December 12, 2008; and pseudo seizures, to be rated at 20 percent from May 26, 2006.  The combined rating is to be 80 percent from May 26, 2006. 

5.  The Veteran is unable to secure or follow a substantially gainful occupation solely as a result of the service-connected disabilities from May 26, 2006 to December 12, 2008.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 70 percent for service-connected conversion reaction with symptoms of depression and hysteria are met from May 26, 2006 to December 12, 2008.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, DC 9400-9403 (2013).  

2.  The criteria for an initial rating in excess of 70 percent for conversion reaction with symptoms of depression and hysteria are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, DC 9400-9403 (2013).  

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for a separate, initial 20 percent rating for pseudoseizures associated with the conversion reaction are met for the entire rating period from May 26, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.124a, DC 8911 (2013).  

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for the award of a TDIU have been met from May 26, 2006 to December 12, 2008.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For reasons explained below, the Board is granting a TDIU from May 26, 2006 to December 12, 2008.  Given the favorable outcome of the TDIU appeal, which is a full grant of the benefits sought for the entire rating period, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist with respect to that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Regarding the initial rating appeal for conversion reaction, the Veteran is challenging the initial disability rating assigned following the grant of service connection in the November 2008 rating decision.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 
§ 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case on the issue of initial rating.  For these reasons, the Board finds that no further notice beyond that afforded in the context of the original claims for service connection is required by the VCAA. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.  The negative response for medical records from the Social Security Administration (SSA) is of record.

Also, the RO provided the Veteran with VA (QTC) medical examinations in connection with the initial rating appeal in April 2008 and September 2013.  The medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The medical examiners provided medical opinions based on an accurate medical history provided by the Veteran and review of the record, and considered the Veteran's subjective complaints as it related to the current symptomatology and its effects on his daily life.  The medical examiners also performed thorough mental evaluation of the Veteran.  In consideration thereof, the Board finds that the medical examiners had adequate facts and data regarding the history and current severity of the psychiatric disability when rendering the medical opinions.  There is no allegation or indication that there has been a material change in the condition since the September 2013 VA (QTC) examination.  For these reasons, the Board finds that the collective VA (QTC) medical examinations and medical opinions are adequate, and no further medical examination or medical opinion is needed.   

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Given the foregoing, the Board concludes that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required.  In view of the foregoing, the Board will proceed with review.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In a claim for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

For the entire rating period, the Veteran's conversion reaction with symptoms of depression and hysteria is rated at 30 percent from May 26, 2006 to December 12, 2008, and rated at 70 percent from December 12, 2008, under the rating criteria at 38 C.F.R § 4.130, DC 9400-9403.  The hyphenated diagnostic code in this case reveals that DC 9400 is assigned for generalized anxiety disorder, and DC 9403 is assigned for a specific simple phobia or a social phobia.  38 C.F.R. § 4.27 (2013).  Psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders. 

Under the General Rating Formula for Mental Disorders, a 30 percent rating is prescribed when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. 

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is provided when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242   (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  

Disability Rating Analysis for Conversion Reaction

After review of all the lay and medical evidence of record, the Board finds that the evidence in equipoise on the question of whether the disability picture associated with the Veteran's service-connected conversion reaction with symptoms of depression and hysteria more closely approximates the schedular criteria for a 70 percent rating under the General Rating Formula for Mental Disorders from May 26, 2006 to December 12, 2008.  There is some evidence tending to show that the degree of social and occupational impairment and symptoms is more consistent with a 50 percent disability rating.  At the April 2008 QTC examination, the Veteran demonstrated a flattened affect; orientation, communication, speech, concentration, and abstract thinking within normal limits; appropriate hygiene, appearance, thought processes, behavior; and panic attacks, suspiciousness, delusional and hallucination history, obsessional rituals, suicidal and homicidal ideation were all absent.  The April 2008 QTC examiner wrote that the Veteran was "unable to establish and maintain effective work/school and social relationships because of conversion, by history only."  The April 2008 QTC examiner noted that the best description of the current psychiatric impairment was psychiatric symptoms that cause occupational and social impairment with reduced reliability and productivity due to disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and conversion.  The April 2008 QTC examiner added that the Veteran had no difficulty understanding commands and appeared to pose no threat of persistent danger or injury to himself or others.  Also, at the September 2013 QTC examination, the QTC examiner opined that the psychiatric disability was best summarized as causing occupational and social impairment with reduced reliability and productivity, and assigned a GAF score of 55, which is reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

However, there is other evidence of record tending to show that the degree of social and occupational impairment and symptoms is more consistent with a 70 percent disability rating.  The VA (QTC) examiner in April 2008 QTC assigned a GAF score of 49, which reflects the psychiatric disability may have been manifested by serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) and/or serious impairment in social or occupational functioning (e.g., no friends, inability to keep a job).  Later, at the September 2013 QTC examination, the QTC examiner wrote that the service-connected psychiatric disability was manifested by an inability to establish and maintain effective work relationships, as well as difficulty adapting to stressful circumstances, including work or a work-like setting.  These psychiatric symptoms and the level of occupational and social impairment associated with the symptoms more closely approximate the criteria for a 70 percent rating.  

In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the psychiatric disability picture more closely approximates occupational and social impairment in most areas due to psychiatric symptomatology; therefore, an initial rating of 70 percent is warranted for the entire rating period, including from May 26, 2006 to December 11, 2008.  38 C.F.R. §§ 4.3, 4.7.

The weight of the evidence is against a finding that the psychiatric disability picture more closely approximates the criteria for a rating in excess of 70 percent under the General Rating Formula for Mental Disorders for any period.  At the September 2013 QTC examination, the Veteran reported a history of suicide attempts after service; however, the September 2013 QTC examiner did not indicate that there was a persistent danger of hurting himself or others.  Additionally, after being presented with the specific symptoms contemplated in the schedular criteria for a 100 percent rating, the September 2013 QTC examiner did not identify any such symptoms as applying to the service-connected psychiatric disability.  Rather, the September 2013 QTC examiner opined that the psychiatric disability was manifested by depressed mood, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  These psychiatric symptoms are all contemplated in the schedular criteria for a 70 percent rating (or a lesser rating).  

Also, as noted above, the April 2008 QTC examiner identified a level of occupational and social impairment and associated psychiatric symptoms that were even consistent with a 50 percent rating.  The April 2008 QTC examiner specifically wrote that the Veteran appeared to pose no threat of persistent danger or injury to himself or others, and did not identify any psychiatric symptoms that were present that are specifically delineated in the 100 percent schedular criteria, or psychiatric symptoms of similar frequency, severity, and duration.  

Because the evidence shows that at the April 2008 QTC examination the Veteran denied having suicidal ideation and homicidal ideation, and at the September 2013 QTC examination denied having any assaultive behavior or violence due to psychiatric disorder, the weight of the evidence shows no persistent danger of hurting self or others.  Because the Veteran denied having hallucinations and delusions to QTC examiners, the weight of the evidence is against a finding of gross impairment in thought processes or persistent delusions or hallucinations.  Because the evidence shows orientation to time and place throughout the rating period, the evidence does not show disorientation to time or place.  The report of initial disorientation when coming out of a pseudoseizure attack is generally contemplated in the separate, initial rating of 20 percent under 8911 discussed below, which generally considers the severity, and frequency of seizure attacks.  Although there is some evidence of memory impairment, the evidence does not show memory loss to the degree that the Veteran has not recalled the names of close relatives, his own (former) occupation, or his own name.     

Furthermore, the evidence does not show total social impairment because, at the September 2013 QTC examination, the Veteran has reported having a few friends  and described the relationships as "fair."  Because the 100 percent rating specifically contemplates total social impairment due to PTSD symptomatology, the evidence showing that PTSD symptoms have not caused total social impairment throughout the rating period weighs against finding that the schedular criteria for a 100 percent rating are met.  

Separate Rating for Pseudoseizures

The QTC examiners have noted that the pseudoseizures are a manifestation of the psychiatric disability of conversion reaction.  A pseudoseizure is an attack resembling an epileptic seizure but having purely psychological causes, and is also called pseudoepilepsy.  See Dorland's Illustrated Medical Dictionary 1537 (30th. ed. 2003).  Conversion disorder is a mental disorder characterized by conversion symptoms (loss or alteration of voluntary motor or sensory functioning suggesting physical illness, such as seizures, paralysis, dyskinesia, anesthesia, blindness, or aphonia) having no demonstrable physiological basis and whose psychological basis is suggested by (1) exacervation of symptoms at times of psychological stress, (2) relief from tension or inner conflicts (primary gain) provided by the symptoms, or (3) secondary gains (support, attention, avoidance of unpleasant responsibilities) provided by the symptoms.  See Dorland's Illustrated Medical Dictionary 548 (30th. ed. 2003).  Although the rating schedule contemplates difficulty adapting to stressful circumstances, pseudoseizures are beyond what is contemplated by the rating criteria for mental disorders and resemble an epileptic seizure; therefore, the Board finds that it is appropriate to consider whether a separate rating for pseudoseizures is warranted under the DC 8911 as a condition analogous to petit mal epilepsy.  See April 2008 QTC examination report (noting that the Veteran has a minor seizure disorder and the Veteran's report of losing consciousness for about 20 minutes during attacks and disorientation when the attack ends).     

Petit mal epilepsy is evaluated under the General Rating Formula for Major and Minor Epileptic Seizures (General Rating Formula).  The General Rating Formula provides for a 10 percent rating when there is a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent rating is warranted when there is at least 1 major seizure in the last 2 years or at least 2 minor seizures in the last 6 months.  A 40 percent rating is warranted when there is at least 1 major seizure in the last 6 months or 2 in the last year or an average of at least 5 to 8 minor seizures weekly.  A 60 percent rating requires an average of at least 1 major seizure in 4 months over the last year or 9 to 10 minor seizures per week. An average of at least 1 major seizure in 3 months over the last year or more than 10 minor seizures weekly merits an 80 percent rating. The highest disability rating of 100 percent is reserved for when there is an average of at least 1 major seizure per month over the last year.  
38 C.F.R. § 4.124a, Diagnostic Codes 8910 to 8914, General Rating Formula. 

After review of the lay and medical evidence of record, the Board finds that a separate 20 percent rating for pseudoseizures is warranted under DC 8911 for the entire rating period from May 26, 2006.  At the April 2008 QTC examination that evaluated the seizures, the Veteran reported that, over the last two years, he had had forty eight attacks in total, averaging 4 each month.  The Veteran also reported that he kept no attack diary, and did not receive any current treatment for the condition.  The April 2008 QTC examiner noted that the Veteran had a "minor seizure disorder."  

The Board notes that the April 2008 QTC examiner who evaluated the psychiatric disability wrote that the Veteran reported that the psychiatric symptoms, which included pseudoseizures with lack of full awareness, conversion, and a sense of indifference, occurred "constantly;" however, during the mental status examination, the QTC examiner noted that orientation, communication, and speech were within normal limits.  If pseudoseizures were "constant" as the Veteran had alleged, it is likely that a pseudoseizure episode would have been observed at the time of the examination.  The fact that no such episode was observed weighs against the credibility of the account that the pseudoseizures occur "constantly."  Also, the Veteran provided a different account of the frequency of pseudoseizure attacks at the other April 2008 QTC examination that evaluated the seizures, and that account is more consistent with the evidence on the whole.  For these reasons, the Board does not find the Veteran's account of "constant" pseudoseizure attacks to be credible evidence; therefore, it is of no probative value.  

Thus, the credible and probative evidence shows that the pseudoseizures are minor and occur, on average, four times per month.  The schedular criteria provide a 20 percent rating for epileptic seizures that are manifested by at least two minor seizures in the last six months; therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a separate, initial 20 percent rating for pseudoseizures, as analogous to petit mal epileptic seizures, is warranted under DC 8911 as a condition analogous to petit mal seizures.    

The weight of the evidence is against a finding that a rating in excess of 20 percent for the pseudoseizures is warranted under DC 8911 because the evidence does not show that the Veteran's pseudoseizures are, on average, manifested by at least one major seizure in the last 6 months or 2 in the last year, or five to eight minor seizures on a weekly basis.  The severity and frequency of the pseudoseizures are contemplated by the schedular criteria for a 20 percent rating under DC 8911.  

Extraschedular Consideration

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the current 70 percent rating, and the separate, initial 20 percent rating for pseudoseizures for the entire rating period.  The schedular rating criteria, DC 9400-9403, specifically provide for disability ratings based on a combination of symptoms and clinical findings.  For the entire rating period, the Veteran's conversion reaction has been manifested by occupational and social impairment in most areas due to psychiatric symptoms of depressed mood, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships, and difficulty adapting to stressful circumstances.  The conversion reaction symptoms demonstrated by the Veteran are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  

The pseudo seizures are minor and occur, on average, four times per month.  The schedular criteria provide a 20 percent schedular rating for analogous epileptic seizures that are manifested by at least two minor seizures in the last six months.  Because the schedular rating criteria is adequate to rate the Veteran's psychiatric disability and pseudo seizures, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.   Id.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.   A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

From May 26, 2006 to December 12, 2008, service connection is in effect for conversion reaction with symptoms of depression and hysteria, now rated at 70 percent; and now pseudoseizures, rated at 20 percent.  The combined disability rating is 80 percent.  Thus, the Veteran has two or more service-connected disabilities, with one service-connected disability rated at 40 percent or higher (i.e., conversion reaction), and the combined rating for the service-connected disabilities is 80 percent; therefore, the threshold combined rating percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are met.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran is unable to obtain or maintain substantially gainful employment solely due to the service-connected disabilities from May 26, 2006 to December 12, 2008.  The evidence shows that the Veteran has two years of high school education, has past relevant work in computer operations and vending machine maintenance, and has not worked full-time since 1990.  

There is both favorable and unfavorable evidence on the TDIU issue.  There is some evidence of record showing that the Veteran is unable to secure or follow gainful employment due to nonservice-connected disabilities.  On the May 2006 VA Form 21-526, the Veteran wrote that he was unable to work due to nonservice-connected heart disabilities that had their onset in 1990, and made no mention of the service-connected psychiatric disability.  

There is evidence tending to show that the Veteran is rendered unemployable due to the service-connected disabilities.  On the December 2008 VA Form 21-8940, the Veteran reported that the service-connected conversion reaction with symptoms of depression and hysteria prevent him from being able to secure or follow a substantially gainful occupation.  He also reported that, in addition to his two years of high school education, he had one year of general studies at a community college but was unable to obtain credit due to inability to focus.  


A letter from a former supervisor received in October 2008 reads that the Veteran was terminated from his position in computer services because there were several incidents during his six month tenure where he would lose consciousness for relatively brief periods of time.  The former supervisor explained that allowances were made to provide some degree of flexibility in schedule and responsibilities but the episodes of unconsciousness became more frequent over time, and it was determined that his termination would be in the best interest of all parties.  This evidence indicates that the Veteran is unable to maintain substantially gainful employment due to the service-connected psychiatric disability. 

Also, while the September 2013 QTC examiner opined that the Veteran was able to obtain employment and his history of nonservice-connected substance abuse and nonservice-connected pre-existing interpersonal difficulties since childhood more likely than not accounted for his past history of employment difficulties, the September 2013 QTC examiner also noted an inability to establish and maintain effective relationships, and difficulty in adapting to stressful circumstances.   Because of the Veteran's limited education, training, and work history, the Board finds that the symptoms and functional impairment caused by the conversion reaction, considered together with the disruptive and unpredictable nature of the pseudoseizures, would make it very difficult for the Veteran to engage in any type of employment.  When the impairments due to service-connected disabilities are viewed in relation to past work experience, education, and training, the fact that the Veteran has an impaired psychiatric disability becomes more significant.  For these 

reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is unable to secure or follow substantially gainful employment solely due to the service-connected disabilities; therefore, a TDIU is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

An initial rating for conversion reaction with symptoms of depression and hysteria of 70 percent from May 26, 2006 to December 12, 2008, is granted; an initial rating in excess of 70 percent for any period is denied.

A separate, initial rating of 20 percent for pseudo seizures, for the entire rating period from May 26, 2006, is granted. 

A TDIU from May 26, 2006 to December 12, 2008 is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


